




EXHIBIT 10.2




GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
DATE:
February 27, 2014

TO:
Juniper Networks, Inc.

Attention:
Chief Financial and Operations Officer

Facsimile:
(408) 745-2100

Telephone:
(408) 745-2000

Email:
rdenholm@juniper.net

FROM:
Goldman, Sachs & Co.



SUBJECT:
Share Repurchase Transaction



The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Goldman, Sachs &
Co. (“Dealer”) and Juniper Networks, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below. Dealer is not a
member of the Securities Investor Protection Corporation (“SIPC”). Dealer is
authorized by the Prudential Regulation Authority and regulated by the Financial
Conduct Authority and the Prudential Regulation Authority.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. For
purposes of the Equity Definitions, the Transaction shall be deemed to be a
Share Forward Transaction.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of and be subject to an
agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as if
Dealer and Counterparty had executed an agreement in such form (without any
Schedule and with such other elections set forth in this Confirmation except for
(i) the election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions, (ii) the designation of the General Guarantee Agreement of The
Goldman Sachs Group, Inc. (the “Guarantor”) dated January 30, 2006 in favor of
each person to whom GS&Co. may owe any Obligations (as defined in the General
Guarantee Agreement) and filed as Exhibit 10.45 to GS Group’s Annual Report on
Form 10-K for the fiscal year ended November 25, 2005 and any successor
guarantee by GS Group in favor of each person to whom GS&Co. may owe any
Obligations (as defined in the General Guarantee Agreement) as a Credit Support
Document under the Agreement, (iii) the designation of Guarantor as a Credit
Support Provider in relation to Dealer under the Agreement and (iv) the election
that the “Cross Default” provisions of Section 5(a)(vi) shall apply to Dealer
and Counterparty, with a “Threshold Amount” of 3% of Dealer shareholders’ equity
for Dealer and with a “Threshold Amount” of $100,000,000 for Counterparty,
(provided that (a) the phrase “or becoming capable at such time of being
declared” shall be deleted from clause (1) of such Section 5(a)(vi) of the
Agreement and (b) the following sentence shall be added to the end thereof:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (i) the default was caused solely by error or
omission of an administrative or operational nature; (ii) funds were available
to enable the party to make the payment when due; and (iii) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”)) on the Trade Date. In the event of any inconsistency among
this Confirmation, the Definitions or the Agreement, the following will prevail
for purposes of the Transaction in the order of precedence indicated: (i) this
Confirmation; (ii) the Equity Definitions; (iii) the Swap Definitions; and (iv)
the Agreement. The parties hereby agree that no transaction other than the
Transaction to which this Confirmation relates shall be governed by the
Agreement. “Other ASR Transaction” shall mean the accelerated share repurchase
transaction of even date herewith between the Counterparty and Barclays Bank
PLC, through its agent Barclays Capital Inc.





--------------------------------------------------------------------------------






2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

    
General Terms:
Trade Date:
February 27, 2014
Seller:
Dealer
Buyer:
Counterparty
Shares:
The Common Stock, par value USD 0.00001 per share, of Counterparty (Ticker
symbol “JNPR”).
Prepayment:
Applicable.
Prepayment Amount:
As specified in Schedule A
Prepayment Date:
The third Exchange Business Day following the Trade Date.
Initial Shares:
As specified in Schedule A; provided that if, in connection with the
Transaction, Dealer is unable to borrow or otherwise acquire a number of Shares
equal to the Initial Shares for delivery to Counterparty on the Initial Share
Delivery Date, the Initial Shares delivered on the Initial Share Delivery Date
shall be reduced to such number of Shares that Dealer is able to so borrow or
otherwise acquire, and thereafter Dealer shall continue to use commercially
reasonable efforts to borrow or otherwise acquire a number of Shares, at a stock
borrow cost no greater than the Initial Stock Loan Rate, equal to the shortfall
in the Initial Share Delivery and to deliver such additional Shares as soon as
reasonably practicable (it being understood, for the avoidance of doubt, that in
using such commercially reasonable efforts Dealer shall act in good faith and in
accordance with its then current policies, practices and procedures (including
without limitation any policies, practices or procedures relating to
counterparty risk, market risk, reputational risk, credit, documentation, legal,
regulatory capital, compliance and collateral), and shall not be required to
enter into any securities lending transaction or transact with any potential
securities lender if such transaction would not be in accordance with such
policies, practices and procedures). For the avoidance of doubt, the aggregate
of all shares delivered to Counterparty in respect of the Transaction pursuant
to this paragraph shall be the “number of Initial Shares” for purposes of
“Number of Shares to be Delivered” in this Confirmation.
Initial Share Delivery:
Dealer shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date being deemed to
be a “Settlement Date” for purpose of such Section 9.4.
Initial Share Delivery Date:
The third Exchange Business Day following the Trade Date.
Exchange:
The New York Stock Exchange.
Related Exchange(s):
The primary U.S. exchange on which options or futures with respect to the Shares
are traded.
Relevant Day:
Each day that is (i) listed in Schedule A and every second Scheduled Trading Day
after the last day so listed (such day determined as of the Trade Date), in each
case that occurs prior to the completion of all payments and deliveries under
the Transaction and (ii) an Exchange Business Day.
Relevant Contract Day:
Each day listed in Schedule A and every second Scheduled Trading Day after the
last day so listed (such day determined as of the Trade Date), in each case that
occurs prior to the completion of all payments and deliveries under the
Transaction.





--------------------------------------------------------------------------------




Calculation Agent:
Dealer; provided that all determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such a prior written request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such calculation;
and provided further that no transferee of the Transaction in accordance with
the terms of this Confirmation shall act as Calculation Agent with respect to
such transferred Transaction without the prior consent of Counterparty, such
consent not to be unreasonably withheld. Calculation Agent shall not be
obligated to disclose any proprietary models or proprietary information used by
it for such determination or calculation. Notwithstanding anything to the
contrary in this Confirmation, the Calculation Agent shall not adjust the
Relevant Contract Days.
Valuation:
Trading Period:
The period of consecutive Relevant Days from, and including, the first Relevant
Day following the Trade Date to, and including, the Maximum Maturity Date, as
specified in Schedule A; provided that, with respect to the entire Transaction,
Dealer may designate any Relevant Day on or after the Minimum Maturity Date (as
specified in Schedule A) and prior to the Maximum Maturity Date as the last
Relevant Day of the Trading Period (an “Acceleration”). Dealer shall notify
Counterparty of any designation made pursuant to this provision on or prior to
the Scheduled Trading Day immediately following such designated day; provided,
that if Dealer expects that the Number of Shares to be Delivered will be a
negative number as a result of any Acceleration prior to the Maximum Maturity
Date, then Dealer shall use its commercially reasonable efforts to provide
Counterparty notice of any such Acceleration at least two (2) Relevant Days
prior to any such proposed Acceleration.
Market Disruption Event:
Section 6.3(a) of the Equity Definitions shall be amended by deleting the words
“at any time during the one hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and replacing them with the words “at any time during the
regular trading session on the Exchange, without regard to after hours or any
other trading outside of the regular trading session hours”, by amending and
restating clause (a)(iii) thereof in its entirety to read as follows: “(iii) an
Early Closure that the Calculation Agent determines is material” and by adding
the words “or (iv) a Regulatory Disruption” after clause (a)(iii) as restated
above.
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Final Termination Date:
As specified in Schedule A.





--------------------------------------------------------------------------------




Regulatory Disruption:
A “Regulatory Disruption” shall occur if Dealer determines, in a good faith
commercially reasonable manner, that, based on advice of legal counsel, it is
appropriate in light of legal, regulatory or self-regulatory requirements or
related policies or procedures for Dealer (provided that such requirements,
policies and procedures relate to legal, self-regulatory or regulatory issues
and are generally applicable in similar situations and applied in a consistent
manner in similar transactions) to refrain from all or any part of the market
activity, in order to establish or maintain a commercially reasonable hedge
position, in which it would otherwise engage in connection with the Transaction.
Dealer shall notify Counterparty as soon as practicable (but in no event later
than two Scheduled Trading Days) that a Regulatory Disruption has occurred or
concluded and, in connection with giving notice that a Regulatory Disruption has
concluded, the Relevant Days affected by such Regulatory Disruption. For the
avoidance of doubt, an e-mail notice to cportman@juniper.net shall be deemed
notice for the purpose of this provision.
Disrupted Day:
The definition of “Disrupted Day” in Section 6.4 of the Equity Definitions shall
be amended by adding the following sentence after the first sentence: “A
Relevant Contract Day on which a Related Exchange fails to open during its
regular trading session will not be a Disrupted Day if the Calculation Agent
determines that such failure will not have a material impact on Dealer’s ability
to engage in or unwind any hedging transactions related to the Transaction”.
Consequence of Disrupted Days:
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Relevant Contract Day during the Trading Period is a Disrupted
Day, the Calculation Agent may in a good faith commercially reasonable manner
postpone the Maximum Maturity Date and/or the Minimum Maturity Date;
provided that in no event shall the Maximum Maturity Date be postponed to a date
later than the Final Termination Date. If any Relevant Contract Day during the
Trading Period is a Disrupted Day, the Calculation Agent shall determine whether
(i) such Disrupted Day is a Disrupted Day in whole, in which case the 10b-18
VWAP for such Disrupted Day shall not be included for purposes of determining
the Forward Price or (ii) such Disrupted Day is a Disrupted Day only in part, in
which case the 10b-18 VWAP for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day taking into account the nature and duration of the relevant
Market Disruption Event, and the weighting of the 10b-18 VWAPs for the relevant
Exchange Business Days during the Trading Period shall be adjusted by the
Calculation Agent in a commercially reasonable manner for purposes of
determining the Forward Price, based on, among other factors, the duration of
any Market Disruption Event and the volume, historical trading patterns and
price of the Shares. The Calculation Agent may determine that any day on which
the Exchange is scheduled to close prior to its normal closing time shall be
considered a Disrupted Day in whole.
If a Disrupted Day occurs during the Trading Period or the Cash Settlement
Pricing Period, as the case may be, and each of the nine immediately following
Relevant Contract Days is a Disrupted Day (a “Disruption Event”), then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such Disruption Event to be an Additional Termination Event, with
Counterparty as the sole Affected Party and the Transaction as the sole Affected
Transaction.
Valuation Date:
The last Relevant Day of the Trading Period.
Settlement Terms:





--------------------------------------------------------------------------------




Settlement Method Election:
Not Applicable; provided that if the Number of Shares to be Delivered is a
negative number, Counterparty may elect Cash Settlement in lieu of Physical
Settlement by written notice to Dealer delivered no later than 9:00 a.m. (New
York City time) on the first Relevant Day immediately following the earlier of
(i) notice of the designation of the final day of the Trading Period as a result
of an Acceleration or (ii) the Maximum Maturity Date; provided that Counterparty
on the date of such election shall be deemed to have represented as of such date
that none of the Counterparty and its executive officers and directors is aware
of any material nonpublic information regarding the Company or Shares as of such
date.
Physical Settlement:
Applicable if the Number of Shares to be Delivered is (1) a positive number, in
which case Dealer shall deliver to Counterparty on the Settlement Date the
Number of Shares to be Delivered, or (2) a negative number and Counterparty does
not make the election pursuant to the proviso under “Settlement Method Election”
above, in which case Counterparty shall deliver to Dealer a number of Shares
specified under “Physical Settlement by Counterparty” below, subject to
paragraph 5(g) below. Section 9.11 of the Equity Definitions is hereby modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares or the fact that any
certificates representing such Shares contain a restrictive legend evidencing
any such restrictions, obligations, limitations or requirements.
Forward Price:
The amount equal to (i) the arithmetic average of the 10b-18 VWAPs for each
Relevant Day in the Trading Period (subject to “Consequence of Disrupted Days”
above) minus (ii) the Discount.
Discount:
As specified in Schedule A.
10b-18 VWAP:
(A) For any Scheduled Trading Day that is not a Disrupted Day, the
volume-weighted average price at which the Shares trade as reported in the
composite transactions for all United States securities exchanges on which such
Shares are traded (or, if applicable, any successor Exchange), excluding (i)
trades that do not settle regular way, (ii) opening (regular way) reported
trades in the consolidated system on such Scheduled Trading Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Scheduled Trading Day and ten minutes before the scheduled
close of the primary trading in the market where the trade is effected, and (iv)
trades on such Scheduled Trading Day that do not satisfy the requirements of
Rule 10b-18(b)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as determined in good faith and a commercially reasonable
manner by the Calculation Agent, or (B) for any Relevant Day that is a Disrupted
Day, an amount determined in good faith and in a commercially reasonable manner
by the Calculation Agent as the 10b-18 VWAP pursuant to “Consequence of
Disrupted Days” above. Counterparty acknowledges that the Calculation Agent may
refer to the Bloomberg Page “JNPR” <Equity> AQR SEC” (or any successor thereto)
for any Relevant Day to determine the 10b-18 VWAP.
Number of Shares to be Delivered:
A number of Shares equal to the difference between (i) the Share Amount
minus (ii) the Initial Shares; provided that a number of Shares less than a
whole number shall be rounded upward.
Share Amount:
The quotient of the Prepayment Amount divided by the Forward Price.
Settlement Date:
Unless otherwise provided in Physical Settlement by Counterparty or Cash
Settlement by Counterparty, the third Exchange Business Day immediately
following the last Relevant Day of the Trading Period; provided that if the
Number of Shares to be Delivered is a negative number, the Dealer and
Counterparty shall use commercially reasonable efforts to effect such Settlement
Date within five (5) Relevant Days immediately following the Valuation Date.





--------------------------------------------------------------------------------




Physical Settlement by Counterparty:
If Physical Settlement by Counterparty applies, Counterparty shall have the
right to elect, subject to paragraph 5(f), that the shares delivered (“Physical
Settlement Shares”) (and any Make-Whole Shares, as such term is defined below)
shall be (i) sold in transactions registered under the Securities Act of 1933,
as amended (the “Securities Act”) (“Free Shares”) with such election being
conditional upon the agreement between Dealer and Counterparty of reasonable and
customary underwriting terms for companies of a similar size or in a similar
industry, including but not limited to customary indemnification and
contribution and due diligence in a manner customarily performed for companies
of a similar size or in a similar industry (subject to customary confidentiality
agreements for transactions of this type) (the “Underwriting Agreement”), or
(ii) sold in transactions exempt from registration under the Securities Act
(“Restricted Shares”). No fractional Shares shall be delivered in connection
with Physical Settlement by Counterparty, and the value of any fractional Share
otherwise deliverable shall be rounded up to the nearest whole Share. All
Physical Settlement Shares delivered shall be freely transferable and free and
clear of any lien, charge or other encumbrance, other than in the case of
Restricted Shares restrictions on transfers relating to the exemption from
registration under the Securities Act.


(a) If Counterparty elects to deliver Free Shares, Counterparty shall deliver a
number of Free Shares equal to the absolute value of the Number of Shares to be
Delivered on the Settlement Date.


(b) If Counterparty elects to deliver Restricted Shares, Counterparty shall
deliver to Dealer an initial number of Restricted Shares on the Cash Settlement
Date (as defined below) as determined by the following formula:






Where,
s = the absolute value of the Cash Settlement Amount (as defined below); and
p = the price per Share determined by Dealer in a commercially reasonable
manner.
In the case of this clause (b), on the Cash Settlement Date, a balance (the
“Settlement Balance”) shall be established with an initial balance equal to the
absolute value of the Cash Settlement Amount. Following the sale of the
Restricted Shares by Dealer, the Settlement Balance shall be reduced by an
amount equal to the aggregate proceeds (net of any commercially reasonable
brokerage and customary private placement fees) received by Dealer upon the sale
of the Restricted Shares. If following the sale of some but not all of the
Restricted Shares, the Settlement Balance has been reduced to zero, no
additional Restricted Shares shall be sold by Dealer and Dealer shall redeliver
to Counterparty any remaining Restricted Shares. If following the sale of the
Restricted Shares, the Settlement Balance has not been reduced to zero, then
Counterparty shall, at its election, (i) promptly deliver to Dealer an
additional number of Shares (the “Make-Whole Shares”) equal to (x) the
Settlement Balance as of such date divided by (y) the price per Restricted Share
determined by Dealer in a commercially reasonable manner (the “Make-Whole
Price”), subject to paragraph 5(o), or (ii) promptly deliver to Dealer cash in
an amount equal to the then remaining Settlement Balance. This provision shall
be applied successively (provided that references to “Restricted Shares” herein
shall be deemed to refer to the previous Make-Whole Shares) until the Settlement
Balance is reduced to zero.





--------------------------------------------------------------------------------




Cash Settlement by Counterparty:
Applicable if the Number of Shares to be Delivered is a negative number and
Counterparty makes the election above pursuant to the proviso under “Settlement
Method Election”, in which case Counterparty shall pay Dealer the absolute value
of the Cash Settlement Amount on the Cash Settlement Date.
Cash Settlement Amount:
The product of (i) the Number of Shares to be Delivered multiplied by (ii) Cash
Settlement Price.
Cash Settlement Price:
The volume weighted average price at which Dealer or an Affiliate of Dealer
executes purchases of a number of shares equal to the absolute value of the
Number of Shares to be Delivered during the Cash Settlement Pricing Period.
Cash Settlement Pricing Period:
A number of Relevant Days following the Trading Period during which Dealer
purchases a number of shares, over a commercially reasonable period in order to
unwind a commercially reasonable hedge position, equal to the absolute value of
the Number of Shares to be Delivered.
Cash Settlement Date:
The third Exchange Business Day immediately following the Cash Settlement
Pricing Period.
Settlement Currency:
USD
Adjustments:
Method of Adjustment:
Calculation Agent Adjustment; provided that the Equity Definitions shall be
amended by replacing the words “diluting or concentrative” in Sections 11.2(a),
11.2(c) (in two instances) and 11.2(e)(vii) with the word “economic” and by
adding the words “or the Transaction” after the words “theoretical value of the
relevant Shares” in Section 11.2(a), 11.2(c) and 11.2(e)(vii); provided
further that adjustments for any Potential Adjustment Event (other than pursuant
to any Potential Adjustment Event defined in Sections 11.2(e)(i), 11.2(e)(ii)(A)
and 11.2(e)(iii) of the Equity Definitions) may be made to account for changes
in volatility, stock loan rate or liquidity relevant to the Shares or the
Transaction; provided further that the parties agree that open market Share
repurchases by Counterparty, if any, at the prevailing market price shall not be
considered a Potential Adjustment Event; provided further that the repurchase of
Shares pursuant to the Other ASR Transaction shall not be considered a Potential
Adjustment Event. Notwithstanding anything to the contrary in Section 11.2(e) of
the Equity Definitions, a Dividend (as defined below) shall not constitute a
Potential Adjustment Event.
For the avoidance of doubt, whenever the Calculation Agent, Determining Party,
Seller or Dealer is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent, Determining Party, Seller or Dealer shall make
such adjustment in a commercially reasonable manner by reference to the effect
of such assuming that Dealer maintains a commercially reasonable Hedge Position.
Extraordinary Events:
New Shares:
Section 12.1(i) of the Equity Definitions is hereby amended by deleting the text
in clause (i) in its entirety and replacing it with the phrase “publicly quoted,
traded or listed on any of the New York Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors) and”.
Share-for-Share:
The definition of “Share-for-Share” set forth in Section 12.1(f) of the Equity
Definitions is hereby amended by the deletion of the parenthetical in clause (i)
thereof.





--------------------------------------------------------------------------------




Cancellation and Payment (Calculation Agent Determination):
Sections 12.2(e) and 12.3(d) and the first paragraph of Section 12.7(b) of the
Equity Definitions shall be amended by inserting the words “or Share Forward
Transaction” after the words “Option Transaction” in each place where such words
appear therein. Section 12.7(c) shall be deleted from the Equity Definitions,
and each reference in the Equity Definitions to “Section 12.7(c)” shall be
replaced with a reference to “Section 12.7(b)”.
Consequences of Merger Events:
Merger Event:
Applicable; provided Section 12.1(b) of the Equity Definitions is hereby amended
by (i) adding the words “or Issuer” after the words “relevant Shares”; and (ii)
deleting the word “or” after the parenthetical in line 10 thereof; provided
further that solely for the purposes of any event that would give rise to any
adjustment to the Discount by the Calculation Agent under this Transaction, the
definition of Merger Event is hereby amended by (1) deleting the remainder of
Section 12.1(b) following the definition of “Reverse Merger” in subsection (iv)
thereof; and (2) adding the words “(v) the sale or transfer of all or
substantially all of the assets of the Issuer, (vi) any acquisition by Issuer or
any of its subsidiaries where the estimated value of the aggregate consideration
transferable by Issuer or its subsidiaries exceeds 50% of the market
capitalization of the Issuer, in each case, as determined by the Calculation
Agent as of the date such acquisition is first announced or (vii) any lease,
exchange, transfer, disposition (including, without limitation, by way of
spin-off or distribution) of assets (including, without limitation, any capital
stock or other ownership interests or other ownership interest in the Issuer’s
subsidiaries) or other similar event by Issuer or any of its subsidiaries where
the estimated value of the aggregate consideration transferable to or receivable
by Issuer or its subsidiaries exceeds 25% of the market capitalization of the
Issuer, in each case, as determined by the Calculation Agent as of the date such
transaction is first announced” after subsection (iv).
Share-for-Share:
Modified Calculation Agent Adjustment; provided that the Calculation Agent shall
not adjust Relevant Contract Days.
Share-for-Other:
Cancellation and Payment (Calculation Agent Determination).
Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect Component Adjustment.
Consequences of Tender Offers:
Tender Offer:
Applicable; provided that the definition of “Tender Offer” in Section 12.1 of
the Equity Definitions will be amended by replacing the phrase “greater than 10%
and less than 100% of the outstanding voting shares of the Issuer” in the third
and fourth line thereof with “(a) greater than 10% and less than 100% of the
outstanding Shares of the Issuer in the event that such Tender Offer is being
made by the Issuer or any subsidiary thereof or (b) greater than 15% and less
than 100% of the outstanding Shares of the Issuer in the event that such Tender
Offer is being made by any entity or person other than the Issuer or any
subsidiary thereof”.
Share-for-Share:
Modified Calculation Agent Adjustment; provided that the Calculation Agent shall
not adjust Relevant Contract Days.
Share-for-Other:
Modified Calculation Agent Adjustment; provided that the Calculation Agent shall
not adjust Relevant Contract Days.
Share-for-Combined:
Modified Calculation Agent Adjustment; provided that the Calculation Agent shall
not adjust Relevant Contract Days.





--------------------------------------------------------------------------------




Modified Calculation Agent Adjustment:
For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by (i)
adding the following italicized language after the parenthetical provision:
“(including adjustments to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or to the
Transaction) from the Exchange Business Day immediately preceding the
Announcement Date or the Determination Date, as applicable, to the first
Exchange Business Day immediately following the Merger Date (Section 12.2) or
Tender Offer Date (Section 12.3)” and (ii) deleting the phrase “expected
dividends,” from such parenthetical provision.
Announcement Date:
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
shall be amended by (i) replacing the word “leads to the” in the third and the
fifth lines thereof with the words “, if completed, would lead to a”; (ii)
replacing the words “voting shares” in the fifth line thereof with the word
“Shares”; and (iii) inserting the words “by any entity that is likely to be a
party to the transaction” after the word “announcement” in the second and the
fourth lines thereof; (iv) replacing the words “a firm” with the word “any” in
the second and fourth lines thereof; (v) inserting the words “or to explore the
possibility of engaging in” after the words “engage in” in the second line
thereto; and (vi) inserting the words “or to explore the possibility of
purchasing or otherwise obtaining” after the word “obtain” in the fourth line
thereto.
Announcement Event:
If an Announcement Event has occurred, the Calculation Agent shall have the
right to determine the economic effect of the Announcement Event on the
theoretical value of the Transaction (including without limitation any change in
volatility, stock loan rate or liquidity relevant to the Shares or to the
Transaction) (i) at a time that it deems appropriate, from the Announcement Date
to the date of such determination (the “Determination Date”), and (ii) on the
Valuation Date or on a date on which a payment amount is determined pursuant to
Section 6 of the Agreement or Sections 12.7 or 12.8 of the Equity Definitions,
from the Exchange Business Day immediately preceding the Announcement Date or
the Determination Date, as applicable, to the Valuation Date or the date on
which a payment amount is determined pursuant to Section 6 of the Agreement or
Sections 12.7 or 12.8 of the Equity Definitions. If any such economic effect is
material, the Calculation Agent may either (i) adjust the terms of the
Transaction to reflect such economic effect or (ii) terminate the Transaction,
in which case the Determining Party will determine the Cancellation Amount
payable by one party to the other; provided that the reference in Section
12.8(a) of the Equity Definitions to “Extraordinary Event” shall be replaced for
this purpose with a reference to “Announcement Event.” “Announcement Event”
shall mean the occurrence of the Announcement Date of a Merger Event or Tender
Offer or of a potential Merger Event or potential Tender Offer, or any publicly
announced change or amendment to any such announced transaction or event
(including any announcement relating to the abandonment thereof); provided that
if the Calculation Agent shall make any adjustment to the terms of the Share
Forward Transaction upon the occurrence of a particular Announcement Event, then
the Calculation Agent shall make an adjustment to the terms of the Share Forward
Transaction upon any announcement regarding the same event that gave rise to the
original Announcement Event, including, without limitation, regarding the
abandonment of any such event.
Composition of Combined Consideration:
Not Applicable; provided that, notwithstanding Sections 12.5(b) and 12.1(f) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares pursuant to a Tender Offer or Merger Event could be
elected by an actual holder of the Shares, the Calculation Agent will, in its
reasonable discretion, determine such composition.





--------------------------------------------------------------------------------




Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.
Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”.
Failure to Deliver:
Not Applicable.
Insolvency Filing:
Applicable; provided that the definition of “Insolvency Filing” in Section 12.9
of the Equity Definitions shall be amended by deleting the clause “provided that
such proceedings instituted or petitions presented by creditors and not
consented to by the Issuer shall not be deemed an Insolvency Filing” at the end
of such definition and replacing it with the following: “; or it has instituted
against it a proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation by a creditor and such proceeding is not dismissed, discharged,
stayed or restrained in each case within 15 days of the institution or
presentation thereof.”
Hedging Disruption:
Applicable.
Increased Cost of Hedging:
Applicable.
Loss of Stock Borrow:
Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions are amended by deleting the words “at a rate equal to or less than
the Maximum Stock Loan Rate” and replacing it with the words “at a Borrow Cost
equal to or less than the Maximum Stock Loan Rate”.
For purposes of Section 12.9 of the Equity Definitions, all references to
“Hedging Shares” shall be deemed to be references to Dealer’s short position in
respect of the Transaction.
Borrow Cost:
The cost to borrow the relevant Shares, as determined by the Calculation Agent
on the relevant date of determination. Such costs shall include (a) the spread
below FED-FUNDS earned on collateral posted in connection with such borrowed
Shares, net of any costs or fees, and (b) any stock loan borrow fee payable for
such Shares, expressed as fixed rate per annum.
Maximum Stock Loan Rate:
200 basis points.
Increased Cost of Stock Borrow:
Applicable; provided that (a) Section 12.9(a)(viii) of the Equity Definitions
shall be amended by deleting “rate to borrow Shares” and replacing it with
“Borrow Cost” and (b) Section 12.9(b)(v) of the Equity Definitions shall be
amended by (i) adding the word “or” immediately before the phrase “(B)”, (ii)
deleting subsection (C) in its entirety, (iii) replacing “either party” in the
penultimate sentence with “the Hedging Party”, and (iv) replacing the word
“rate” in clauses (X) and (Y) of the final sentence therein with the words
“Borrow Cost”.
Initial Stock Loan Rate:
25 basis points.





--------------------------------------------------------------------------------




FED FUNDS:
For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index> <GO>” on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for any day on such page, the rate for the immediately preceding day for
which a rate does so appear shall be used for such day.
Hedging Party:
Dealer or an affiliate of Dealer that is involved in the hedging of the
Transaction for all applicable Additional Disruption Events.
Hedge Positions:
The definition of “Hedge Positions” in Section 13.2(b) of the Equity Definitions
shall be amended by inserting the words “or an affiliate thereof” after the
words “a party” in the third line.
Determining Party:
Dealer for all applicable Extraordinary Events and any Announcement Event.
Acknowledgments:
Non-Reliance:
Applicable.
Agreements and Acknowledgments Regarding Hedging Activities:
Applicable.
Additional Acknowledgments:
Applicable.



3.
Mutual Representations, Warranties and Agreements.



In addition to the representations, warranties and agreements in the Agreement
and those contained elsewhere herein, each of Dealer and Counterparty represents
and warrants to, and agrees with, the other party that:
(a)
Commodity Exchange Act. It is an “eligible contract participant” within the
meaning of Section 1a(18) of the U.S. Commodity Exchange Act, as amended (the
“CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(51) of the CEA;



(b)
Securities Act. It is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”), or an
“accredited investor” as defined in Section 2(a)(15)(ii) of the Securities Act;
and



(c)
ERISA. The assets used in the Transaction (1) are not assets of any “plan” (as
such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2)
do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

4.
Representations, Warranties and Agreements of Counterparty.



In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:
(a)
Reserved.



(b)
Counterparty shall promptly provide written notice to Dealer upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Adjustment Event, a Merger Event or any other Extraordinary
Event; provided, however, that should Counterparty be in possession of material
non-public information regarding Counterparty, Counterparty shall not
communicate such information to Dealer;



(c)
(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction), (C) no communication
(written or oral) received from Dealer or any of its affiliates shall be





--------------------------------------------------------------------------------




deemed to be an assurance or guarantee as to the expected results of the
Transaction and (D) has total assets of at least USD 50,000,000 as of the date
hereof;


(d)
Reserved.



(e)
Counterparty’s financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;



(f)
Counterparty’s investments in and liabilities in respect of the Transaction,
which it understands are not readily marketable, are not disproportionate to its
net worth, and Counterparty is able to bear any loss in connection with the
Transaction, including the loss of its entire investment in the Transaction;



(g)
Counterparty is not as of the Trade Date, and shall not be after giving effect
to the Transaction, “insolvent” (as such term is defined in Section 101(32) of
the U.S. Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)) and Counterparty would be able to purchase the number of Shares
underlying with the Transaction in compliance with the laws of the jurisdiction
of Counterparty’s incorporation or organization;



(h)
the Transaction, and any repurchase of the Shares by Counterparty in connection
with the Transaction, is pursuant to a publicly announced Share repurchase
program that has been approved by Counterparty’s board of directors, a copy of
such approval to be provided to Dealer upon request, (including engaging in
related derivative transactions) and any such repurchase has been, or shall if
so required be, publicly disclosed in its periodic filings under the Exchange
Act and its financial statements and notes thereto;



(i)
Counterparty understands, agrees and acknowledges that Dealer has no obligation
or intention to register the Transaction under the Securities Act, any state
securities law or other applicable federal securities law;



(j)
(A) each of Counterparty’s filings under the Securities Act and the Exchange Act
that are required to be filed have been filed and (B) as of the respective dates
thereof and as of the Trade Date, such filings when considered as a whole (with
the more recent such filings deemed to amend inconsistent statements contained
in any earlier such filings) do not contain any misstatement of a material fact
or omit any material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;



(k)
Counterparty is not, and after giving effect to the Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended;



(l)
Counterparty understands, agrees and acknowledges that no obligations of Dealer
to it hereunder shall be entitled to the benefit of deposit insurance and that
such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;



(m)
without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards, including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;



(n)
Counterparty is not entering into the Transaction for the purpose of (i)
creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) manipulating the price
of, or facilitating a distribution of, the Shares (or any security convertible
into or exchangeable for the Shares);



(o)
Counterparty has not entered into any obligation that would contractually limit
it from effecting settlement under the Transaction and it agrees not to enter
into any such obligation during the term of the Transaction;



(p)
no federal, state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates





--------------------------------------------------------------------------------




owning or holding (however defined) Shares other than any such law, rule,
regulation or order that applies (A) to the beneficial ownership of Shares under
the Exchange Act or (B) solely as a result of the business, identity, place of
business or jurisdiction of organization of Dealer or any such affiliate; and


(q)
the Available Share Number is equal to or greater than the Maximum Share Number
(each, as defined below), and any Shares delivered by Counterparty hereunder
shall, when delivered in accordance with the terms hereof, be validly issued,
fully paid and non-assessable.



5.
Other Provisions:



(a)
[Reserved].



(b)
Rule 10b-18.



(i)
Except as disclosed to Dealer in writing prior to the Trade Date, Counterparty
represents and warrants to Dealer that it has not made any purchases of blocks
by or for itself or any of its Affiliated Purchasers pursuant to the one block
purchase per week exception in clause (b)(4) of Rule 10b-18 under the Exchange
Act (“Rule 10b-18”) during each of the four calendar weeks preceding such date
(“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser”, each as defined in
Rule 10b-18).



(ii)
Counterparty agrees that it (A) will not, on any day during the Trading Period,
any Cash Settlement Pricing Period (regardless of whether Cash Settlement by
Counterparty applies) or any period (a “Share Termination Period”) beginning on
the date of any cancellation or termination of the Transaction and ending on the
date on which the Payment Obligation is satisfied or Termination Delivery Units
are delivered pursuant to paragraph 5(m), as the case may be, make, or permit to
be made (to the extent within Counterparty’s control), any public announcement
(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction
or potential Merger Transaction (a “Public Announcement”) unless such public
announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares; (B) shall promptly (but in any
event prior to the next opening of the regular trading session on the Exchange)
notify Dealer following any such announcement that such announcement has been
made; and (C) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Dealer or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to Dealer that such information is true and correct in all material
respects. In addition, Counterparty shall promptly notify Dealer of the earlier
to occur of the completion of such transaction and the completion of the vote by
target shareholders. “Merger Transaction” means any merger, acquisition or
similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act. Counterparty acknowledges that a
Public Announcement could result in the occurrence of a Regulatory Disruption
and shall comply with paragraphs 5(b)(iii) and 5(c) below, and the parties agree
that any such occurrence shall be treated as a Potential Adjustment Event
hereunder.



(iii)
[Reserved].



(c)
Rule 10b5-1. It is the intent of the parties that the Transaction comply with
the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) of the Exchange Act (“Rule
10b5-1”), and the parties agree that this Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c), and Counterparty shall take no
action that results in the Transaction not so complying with such requirements.
For the avoidance of doubt, the parties hereto acknowledge that entry into any
Other ASR Transactions shall not fall within the ambit of the previous sentence.
Without limiting the generality of the preceding sentence, Counterparty
acknowledges and agrees that (A) Counterparty does not have, and shall not
attempt to exercise, any influence over how, when or whether Dealer (or its
affiliate) effects any purchases in connection with the Transaction, (B) during
the Trading Period, any Cash Settlement Pricing Period (regardless of whether
Cash Settlement by Counterparty applies) and any Share Termination Period
neither Counterparty nor its officers or employees shall, directly or
indirectly, communicate any information regarding Counterparty or the Shares to
any employee of Dealer or its affiliates who is directly involved with the
hedging of and trading with respect to the Transaction, (C) Counterparty is
entering into the





--------------------------------------------------------------------------------




Transaction in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 under the Exchange Act (“Rule 10b-5”) and (D) Counterparty will not alter
or deviate from this Confirmation or enter into or alter a corresponding or
hedging transaction or position with respect to the Shares. Counterparty also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with the requirements for
the amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer or director of Counterparty is aware of any material non-public
information regarding Counterparty or the Shares.


(d)
Company Purchases. Without the prior written consent of Dealer and except for
purchases that are not solicited by or on behalf of Counterparty, its affiliates
or affiliated purchasers (each as defined in Rule 10b-18 of the Exchange Act) or
purchases executed by Dealer or an Affiliate of Dealer, Counterparty shall not
purchase, and shall cause its affiliates or affiliated purchasers not to
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or enter into any
derivative transaction that would reasonably be expected to result in any
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares on any Relevant Contract Day during the
Trading Period, any Cash Settlement Pricing Period (regardless of whether Cash
Settlement by Counterparty applies) or any Share Termination Period; provided
that this Section 5(d) shall not (i) limit the Counterparty’s ability, pursuant
to its employee incentive plan or dividend reinvestment program, to re-acquire
Shares in connection with the related equity transactions, (ii) limit
Counterparty’s ability to withhold shares to cover tax liabilities associated
with such equity transactions or (iii) limit Counterparty’s ability to grant
stock and options to “affiliated partners” (as defined in Rule 10b-18) or the
ability of such affiliated purchasers to acquire such stock or options, in
connection with the Counterparty’s compensation policies for directors, officers
and employees or any agreements with respect to the compensation of directors,
officers or employees of any entities that are acquisition targets of
Counterparty, and in connection with any such purchase Counterparty will be
deemed to represent to Dealer that such purchase does not constitute a “Rule
10b-18 Purchase” (as defined in Rule 10b-18) (any such incentive or compensatory
plan, program or policy of Counterparty, a “Compensatory Plan”); provided
further that after July 27, 2014 the Counterparty may repurchase a number of
shares in the open market on such Exchange Business Day up to 5% of the ADTV (as
defined under Rule 10b-18) available on such Exchange Business Day through
Dealer pursuant to customary open market repurchase documentation agreed to
between the Counterparty and Dealer in compliance with the provisions of Rule
10b-18.



(e)
Regulation M. Counterparty is not on the date hereof, engaged in a distribution,
as such term is used in Regulation M under the Exchange Act (“Regulation M”), of
any securities of Counterparty, other than issuance of securities or activities
exempted from Regulation M by reasons of Rule 101(b) and (c) and 102(b), (c) and
(d) of Regulation M. Counterparty shall not, until the last date on which Shares
or Termination Delivery Units are deliverable, or any cash is payable, by either
party in respect of the Transaction, engage in any such distribution without
prior notice to Dealer (a “Distribution Notice”); provided that Counterparty may
only deliver up to three (3) Distribution Notices during the Trading Period.
Counterparty acknowledges that delivery of a Distribution Notice could result in
the occurrence of a Regulatory Disruption and shall comply with paragraph
5(b)(iii) and 5(c) above; provided that delivery of a Distribution Notice in
accordance with this Section 5(e) (and the underlying distribution giving rise
to such Distribution Notice) shall not be treated as a Potential Adjustment
Event hereunder unless such Disruption Notice or Distribution Notices lead to
more than eight Disrupted Days in the Trading Period.







--------------------------------------------------------------------------------




(f)
Additional Termination Events.



(i)
Notwithstanding any other provision hereof, an “Additional Termination Event”
shall occur and Counterparty shall be the sole Affected Party pursuant to such
Additional Termination Event if on any day occurring after the Trade Date and on
or prior to the last Scheduled Trading Day in the Trading Period or, in any Cash
Settlement Pricing Period (regardless of whether Cash Settlement by Counterparty
applies) or any Share Termination Period:



1.
Counterparty declares a distribution, issue or dividend to existing holders of
the Shares with an ex-dividend date on or prior to the Valuation Date of (i) an
extraordinary cash dividend (other than any regular quarterly dividend in an
amount equal to or less than the Regular Dividend as specified in Schedule A),
(ii) a regular quarterly dividend in an amount greater than the Regular Dividend
as specified in Schedule A, (iii) securities or share capital of another issuer
acquired or owned (directly or indirectly) by Counterparty as a result of a
spin-off or other similar transaction or (iv) any other type of securities
(other than Shares, which may constitute a Potential Adjustment Event), rights
or warrants or other assets, in any case for no payment or for payment (cash or
other consideration) at less than the prevailing market price as determined by
Dealer (other than any dividend of any rights to holders of Shares pursuant to
an adoption by Counterparty of a stockholder rights plan during the term of the
Transaction; provided that any triggering or other event that results in such
rights becoming separated or distributed shall constitute a Dividend hereunder)
(any such distribution, issue or dividend, a “Dividend”). For avoidance of
doubt, such Dividend will not be included in the Payment Obligation (as defined
below); or



2.
The price per Share, as determined by the Calculation Agent, on any Exchange
Business Day falls below $13.49. In the case of this clause (ii), if Dealer so
notifies Counterparty (notwithstanding Section 6(b) of the Agreement), such
Exchange Business Day shall constitute the relevant Early Termination Date.



(ii)
If on any day, occurring after the Trade Date and on or prior to the last
Relevant Day in the Trading Period, Counterparty declares a distribution, issue
or dividend to existing holders of the Shares with an ex-dividend date on or
prior to the Valuation Date that is earlier than the expected ex-dividend date
specified in Schedule A, the Calculation Agent shall in a good faith
commercially reasonable manner make such adjustments to the exercise,
settlement, payment or any other terms of the Transaction as the Calculation
Agent determines appropriate to account for the economic effect on the
Transaction of such event.



(g)
Share Delivery Conditions. If Physical Settlement by Counterparty applies,
Counterparty may deliver Free Shares in respect of its settlement obligations
only if the following conditions have been satisfied (the “Registration
Provisions”): (i) a registration statement (“Registration Statement”) (which may
be a shelf registration statement filed pursuant to Rule 415 under the
Securities Act) covering public resale by Dealer (or an affiliate thereof) of
any Shares delivered by Counterparty to Dealer under such Physical Settlement by
Counterparty (“Settlement Shares”) shall have been filed with, and declared
effective by, the Securities and Exchange Commission no later than the
Settlement Date and such Registration Statement continues to be in effect at all
times to and including the date that Dealer or its affiliate(s) has fully and
finally sold any Settlement Shares hereunder (“Distribution”) (provided that
Dealer shall use its commercially reasonable efforts to complete such
Distribution as soon as reasonably practicable), (ii) the contents of such
Registration Statement and of any prospectus supplement to the prospectus
included therein (including, without limitation, any sections describing the
plan of distribution) shall be reasonably satisfactory to Dealer, (iii) Dealer
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for transactions
involving companies of a similar size or in a similar industry pursuant to which
Dealer (or an affiliate thereof) acts as an underwriter of equity securities and
the results of such investigation are reasonably satisfactory to Dealer, in its
reasonable discretion (provided that Dealer shall enter into customary
non-disclosure agreements in connection with such due diligence), and (iv) as of
the Settlement Date, an agreement between Dealer and Counterparty of
commercially reasonable and customary underwriting terms for companies of a
similar size or in a similar industry, including but not limited to commercially
reasonable underwriting fees and commissions, indemnification and contribution
and reasonable due diligence (the “Underwriting Agreement”) shall have been
entered into with Dealer in connection with the public resale of the Settlement
Shares by Dealer (or an affiliate thereof).







--------------------------------------------------------------------------------




Counterparty agrees that any Registration Statement it files for purposes of
Physical Settlement by Counterparty pursuant to the provisions above, at the
time the same becomes effective, will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein to
make the statements therein not misleading. Counterparty represents that any
prospectus delivered to Dealer in connection with sales made under the
Registration Statement (as such prospectus may be supplemented from time to
time) will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
If Physical Settlement by Counterparty applies, Counterparty may deliver
Restricted Shares in respect of its settlement obligations only if the following
conditions have been satisfied:
(i)    all Restricted Shares shall be delivered to Dealer (or any affiliate of
Dealer designated by Dealer) pursuant to the exemption from the registration
requirements of the Securities Act provided by Section 4(2) thereof;
(ii)    as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any affiliate of Dealer designated
by Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities of
similar size (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them (provided that
Dealer shall enter into customary non-disclosure agreements)); and
(iii)    as of the date of delivery, Counterparty shall enter into an agreement
(a “Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size for companies of a similar size or in a similar
industry, in form and substance reasonably satisfactory to Dealer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements for
companies of a similar size or in a similar industry, and shall provide for the
payment by Counterparty of all commercially reasonable fees and expenses of
Dealer (or an affiliate thereof) in connection with such resale, including
commercially reasonable customary private placement fees and all fees and
expenses of counsel for Dealer (or an affiliate thereof), and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales.
(h)
Transfer or Assignment. Counterparty may not transfer or assign any of its
rights or obligations under the Transaction or the Agreement without the prior
written consent of Dealer. Notwithstanding any provision of the Agreement to the
contrary, Dealer may, subject to applicable law, freely transfer and assign
(“Transfer”) all of its rights and obligations under the Transaction and the
Agreement without the consent of Counterparty to (1) any affiliate of Dealer
that has a credit rating that is not lower than the credit rating of Dealer
immediately prior to the time of such proposed transfer or (2) an affiliate of
Dealer whose obligations are guaranteed by Dealer or any Guarantor of Dealer.



Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates (a “Designated Affiliate”) to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’ obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent that
such Designated Affiliate performs in full all of the obligations of Dealer
designated by Dealer to such Designated Affiliate under this Transaction.
(i)
[Reserved].



(j)
[Reserved].



(k)
No Netting or Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the





--------------------------------------------------------------------------------




Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under the Transaction, whether arising under
the Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.


(l)
Staggered Settlement. Dealer may, by notice to Counterparty on or prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver any Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date (“Staggered Settlement”) as follows: (i) in such notice, Dealer will
specify to Counterparty the related Staggered Settlement Dates (each of which
will be on or prior to such Nominal Settlement Date) or delivery times and how
it will allocate the Shares it is required to deliver under the applicable
settlement method above among the Staggered Settlement Dates or delivery times;
and (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates shall be taken into account for
purposes of determining the Number of Shares to be Delivered at the Nominal
Settlement Date; provided that in no event shall any Staggered Settlement Date
be postponed to a date later than the Final Termination Date; provided further
that in no event shall any Staggered Settlement reduce the total Number of
Shares to be Delivered that Dealer is obligated to deliver to Counterparty under
this Transaction.



(m)
Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Dealer owes Counterparty or if Counterparty
owes Dealer any amount in connection with the Transaction (i) pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
“Announcement Event” above or (ii) pursuant to Section 6(d)(ii) of the Agreement
(a “Payment Obligation”), Counterparty or Dealer, as the case may be, shall
satisfy such Payment Obligation by delivery of Termination Delivery Units (as
defined below) unless Counterparty gives irrevocable telephonic notice to Dealer
of its election to the contrary, confirmed in writing within one Scheduled
Trading Day, no later than noon New York time on the Early Termination Date or
other date the Transaction is cancelled or terminated, as applicable, where such
notice shall include a representation and warranty from Counterparty that it is
not, as of the date of the telephonic notice and the date of such written
notice, aware of any material non-public information concerning itself or the
Shares and Dealer consents in writing to such election. Within a commercially
reasonable period of time following the date on which the Payment Obligation
would otherwise become due, Dealer shall deliver to Counterparty or Counterparty
shall deliver to Dealer, as the case may be, a number of Termination Delivery
Units having a fair market value (net of any commercially reasonable brokerage
and underwriting commissions and fees, or any commercially reasonable customary
private placement fees, in the case of a delivery of Termination Delivery Units
by Counterparty) equal to the amount of such Payment Obligation, as determined
by the Calculation Agent. If the provisions set forth in this paragraph are
applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11 (modified as
described above) and 9.12 of the Equity Definitions shall be applicable, except
that all references to “Shares” shall be read as references to “Termination
Delivery Units.” Any purchases made by the Dealer to fulfill their delivery
obligation of Shares or Termination Delivery Units pursuant to this paragraph
5(m) shall be made on Relevant Days. “Termination Delivery Units” means in the
case of a Termination Event, Event of Default, Tender Offer, Announcement Event,
Insolvency Filing, Reverse Merger or Delisting, one Share or, in the case of
Nationalization, Insolvency or Merger Event (other than a Reverse Merger), a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event; provided that if such
Nationalization, Insolvency or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.



(n)
No Material Non-Public Information. On the Trade Date, Counterparty represents
and warrants to Dealer that it is not aware of any material non-public
information (as such term is used for the purposes of securities laws and
regulations prohibiting trading on the basis of such information, including
Section 10(b) of the Exchange Act and the Rules promulgated thereunder)
concerning itself or the Shares.



(o)
Maximum Number of Shares. Notwithstanding anything to the contrary herein, the
number of Shares issuable by Counterparty at settlement or pursuant to paragraph
5(m) shall not exceed 44,427,990 Shares (the “Maximum Share Number”), as
adjusted by Calculation Agent to account for any subdivision, stock-split, stock
combination, reclassification or similar dilutive or anti-dilutive event with
respect to the Shares resulting from corporate action of the Issuer.
Notwithstanding anything to the contrary herein or in the Equity Definitions,
the Maximum Share Number will not be adjusted on account of any event that (x)
constitutes a Potential Adjustment





--------------------------------------------------------------------------------




Event solely on account of Section 11.2(e)(vii) of the Equity Definitions and
(y) is not within Counterparty’s control, to the extent that such adjustment
would cause the Maximum Share Number to exceed the number of Shares that have
been authorized but unissued Shares that are not reserved for other purposes
(the “Available Share Number”); provided that if the Maximum Share Number would
exceed the Available Share Number, Counterparty will use its commercially
reasonable efforts to increase the Available Share Number to enable it to
satisfy all obligations hereunder.


(p)
Tax Disclosure. Notwithstanding anything to the contrary herein, in the Equity
Definitions or in the Agreement, and notwithstanding any express or implied
claims of exclusivity or proprietary rights, the parties (and each of their
employees, representatives or other agents) are authorized to disclose to any
and all persons, beginning immediately upon commencement of their discussions
and without limitation of any kind, the tax treatment and tax structure of the
Transaction, and all materials of any kind (including opinions or other tax
analyses) that are provided by either party to the other relating to such tax
treatment and tax structure.



(q)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any U.S. bankruptcy proceedings of Counterparty; provided that nothing herein
shall limit or shall be deemed to limit Dealer’ right to pursue remedies in the
event of a breach by Counterparty of its obligations and agreements with respect
to the Transaction except in any U.S. bankruptcy proceedings of Counterparty;
provided further that nothing in this paragraph shall limit or shall be deemed
to limit Dealer’ rights in respect of any transactions other than the
Transaction.



(r)
No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.



(s)
Securities Contract. The parties hereto agree and acknowledge that Dealer is one
or more of a “financial institution” and “financial participant” within the
meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” (as such term is defined in Section 741(8) of the
Bankruptcy Code) or a “transfer” within the meaning of Section 546 of the
Bankruptcy Code and (B) that Dealer is entitled to the protections afforded by,
among other sections, Section 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j),
548(d)(2), 555 and 561 of the Bankruptcy Code.



(t)
Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation, any
Transaction hereunder or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased cost, regulatory change
or similar event under this Confirmation, the Equity Definitions or the
Agreement (including, but not limited to, any right arising from any Change in
Law, Insolvency Filing, Hedging Disruption, Increased Cost of Hedging, Loss of
Stock Borrow, Increased Cost of Stock Borrow, or Illegality (as defined in the
Agreement)).



(u)
Termination Currency. The Termination Currency shall be USD.



(v)
Right to Extend. Dealer may postpone any potential Valuation Date or postpone or
extend any other date of valuation or delivery with respect to some or all of
the relevant Shares, if Dealer determines, in its commercially reasonable
discretion, that such postponement or extension is reasonably necessary or
appropriate to preserve Dealer’s commercially reasonable hedging or hedge unwind
activity hereunder in light of existing liquidity conditions (including but not
limited to the liquidity in the stock borrow market) or to enable Dealer to
effect purchases or sale of Shares in connection with its hedging, commercially
reasonable hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Issuer or an affiliated purchaser of Issuer, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer; provided that in no event
shall a Valuation Date be postponed to a date later than the Final Determination
Date.





--------------------------------------------------------------------------------






(w)
Acknowledgement. Counterparty acknowledges that:



(i)
during the term of any Transaction, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction;



(ii)
Dealer and its affiliates may also be active in the market for the Shares and
derivatives linked to the Shares other than in connection with hedging
activities in relation to the Transaction, including acting as agent or as
principal and for its own account or on behalf of customers;



(iii)
Dealer shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Forward Price and the 10b-18 VWAP; and



(iv)
any market activities of Dealer and its affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price and the 10b-18 VWAP, each in a manner that may be adverse to Counterparty.



(x)
Governing Law. This Confirmation and the Agreement, and any claims, causes of
action or disputes arising hereunder or thereunder or relating hereto or
thereto, shall be governed by the laws of the State of New York (without
reference to choice of law doctrine that would lead to the application of the
laws of any jurisdiction other than New York).



(y)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.



(z)
Dealer Agreement Regarding Hedging Activities. From and including the first day
of the Trading Period to and including the earlier of (i) the Other ASR
Completion Date (as defined below) and (ii) the last Relevant Day in the Trading
Period or, if the Number of Shares to be Delivered is negative, the last day of
the Cash Settlement Pricing Period, Dealer shall not purchase any Shares or
enter into any transactions that, in whole or in part, have the effect of giving
Dealer “long” economic exposure to Shares in connection with the transactions
contemplated by the Transaction on any Scheduled Trading Day that is not a
Relevant Contract Day; provided that Dealer shall be permitted on any day to
exercise listed options relating to Shares or deliver or receive Shares upon
exercise of listed options relating to Shares, in either case so long as such
options were purchased or written in compliance with this sentence. “Other ASR
Completion Date” means, in respect of the Other ASR Transaction, the termination
date, however defined, or, if the number of shares to be delivered (however
defined) is negative, the last day of the cash settlement pricing period
(however defined).



(aa)
[Reserved]



(ab)
[Reserved]



(ac)
Part 2(b) of the ISDA Schedule - Payee Representation:



For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:


Counterparty is a corporation established under the laws of Delaware.


For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:






--------------------------------------------------------------------------------




It is a “U.S. person” (as that term is used in Sections 1.1441-1(c) and
1-1441-4(a)(3)(ii) of the United States Treasury Regulations) for U.S. federal
income tax purposes.


(ad)
Part 3(a) of the ISDA Schedule - Tax Forms:



Party Required to Deliver Document


Form/Document/Certificate
Date by which to be Delivered
Counterparty
A complete and duly executed W-9.
(i) Upon execution and delivery of this Agreement; (ii) promptly upon reasonable
demand by Dealer; and (iii) promptly upon learning that any such Form previously
provided by Counterparty has become obsolete or incorrect.
Dealer
A complete and duly executed W-9.
(i) Upon execution and delivery of this Agreement; and (ii) promptly upon
learning that any such Form previously provided by Dealer has become obsolete or
incorrect.



6.
Account Details:



(a)
Account for payments to Counterparty:



Account for delivery of Shares to Counterparty:
To be provided upon request.


(b)
Account for payments to Dealer:

Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021


7.
Offices:



The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.
The Office of Dealer for the Transaction is: 200 West Street, New York, NY
10282-2198.
8.
Notices:



For purposes of this Confirmation:
(a)
Address for notices or communications to Counterparty:

Juniper Networks, Inc.
Attention: Chief Financial and Operations Officer
Telephone No.: (408) 745-2000
Facsimile No.: (408) 745-2100


(b)
Address for notices or communications to Dealer:

Goldman, Sachs & Co.
200 West Street
New York, NY 10282-2198
Attention: Vijay Culas, Equity Capital Markets
Telephone: 415-249-7383
Facsimile: 212-428-1898
Email: vijay.culas@ny.ibd.email.gs.com




--------------------------------------------------------------------------------




With a copy to:


Attention: Kevin Castellano, Equity Capital Markets
Telephone: 415-249-7384
Facsimile: 646-769-7571
Email: kevin.castellano@gs.com


And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com


This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation to Dealer at 212-902-1980/83. Originals shall be provided for your
execution upon your request.
Very truly yours,
GOLDMAN, SACHS & CO.
By:
/s/ Daniel Kopper
 
Name:
Daniel Kopper
 
Title:
Vice President





Accepted and confirmed as of the Trade Date:




JUNIPER NETWORKS, INC.
By:
/s/ Robyn M. Denholm
 
Name:
Robyn M. Denholm
 
Title:
Executive Vice President and
 
 
Chief Financial and Operations Officer





